Title: To John Adams from the Société Bourgeoise of Leeuwarden, 29 April 1783
From: Leeuwarden, the Société Bourgeoise of
To: Adams, John


Monsieúr!
Leeúwarde ce 29 Avril 1783.

Nous avons enfin la Satisfaction de voir achevée la medaille qúe nous avions projettée et dediée aux nobles et puissants Seigneurs les Etats de Frise.
Votre Excellence est instruite du but et du Contenu de cette medaille par notre Requete du 8 de mai de l année dernière, dont votre Excellence a eu la bonte d’inserer la traduction dans le Recueil de Pieces concernant l’Amerique Septentrionale, que votre Excellence a publié.
Nous prions respectueusement votre Excellence de Nous permettre de Lui prèsenter deux de ces medailles, l une pour Servir au cas que votre Excellence put trouver bon de la prèsenter au congres des Treize Etats Unis de l’Amerique.
Nous Sommes en attendant charmés de voir, que les Etats des autres Provinces, et consequemment la Republique entiere, ont, a l’exemple des Etats de Frise, reconnu la Liberté et l’Independance de l’Ameriqúe; reconnoissance, qui jointe aux bons offices que votre Excellence a employé, a dèja eu cette heureuse Suite, qu’il a ete conclu entre les deúx Etats un Traité d’Amitié et de Commerce, et qu’on a établi par là même, une baze de Bien-Etre, et de Prospèrité reciproques.
Nous avons l’honneur de feliciter votre Excellence de cet événement, et de Souhaiter dú fond de nos Coeurs, que les travaux importants de votre Excellence dans les conferences actuelles pour la Paix, puissent avoir une issue non moins heureuse: afin que le grande et couragense Nation, qúi honore votre Excellence de Sa confiance, puisse obtenir dans peu pour prix de la valeur et de Sa constance Une Paix glorieúse et dúrable, et qu elle croisse ensuite tellement en gloire et en puissance, qu elle puisse etre l’Effroi des Usúrpateúrs et des Tirans, et un Refuge toujours assuré aux opprimés. Veuille le Dieu Tout puissant repandre Sa benediction Sur ces Souhaits et Sur ces Prières!
Nous prenons la liberté de nous recommander à la bienviellance de votre Excellence, et d’être avec le plus profond respect, / Monsieúr! / vos très humbles et très / Obeissans Serviteurs. / Les membres de la Societé Boúr- / geoise, ètablie a Leeúwarde / Sous la devise “Par Liberté / et par Zêle.[”] / et pour tous
W WopkensV: Cats.
  
   Enclosure
   Explication
D’une medaille, dediée a Leurs Nobles Puissances, les Etats de Frise, par la Societé Bourgeoise établie à Leeuwarde sous la devise, Par Liberté et par Zéle.
On voit sur cette medaille un Frison habillé, selon le costume ancien et Caracteristique des Frisons entre le Flie et le Lauwers, ce qui designe que cette Nation libre est resté invariablement la Meme, poúr son Caractere original et son Amour pour la liberté, Ce Frison donne la main droite à la Republique des Etats Unis de l’Amerique, pour reconnoitre la liberté et l’independance de cette Republique, designées par le sceptre qu’elle foule aux pieds, et par les chaines brisées qui se trouvent à coté; pendant que, comme Elle N’est pas encore dans la possession paisible et tranquille de cette Liberté, quoique Elle en ait un présage ferme et assuré; Elle fixe ses yeux sur un Ange, qui descend d’en Haut, et lui presente le chapeau de La liberté, comme un don Particulier du Ciel.
Ce Frison s’etant appercu du Serpent caché sous l’herbe, refuse de la main gauche, la Paix particuliere que l’Angleterre lui offre. Le Leopard est l’embleme de ce Royaume.
Revers
Les Armes de la Frise soutenues par une Main qui sort d’un Nuage fixent d’abord l’attention reconnoissante sur la Providence particuliere du Ciel, par laquelle la forme de gouvernement, baze de la Liberté a encore été conservée jusqu’ici.
On lit au dessous
Aan de Staaten van VrieslandTer dankbaare Nagedagtenissevan de Landsdagen in Febr: en Apr:1782.Toegewyddoor Vryheiden Yver.te Leeuwarden.
C’est a dire
DediéeAux Etats de Friseen memoire reconnoissantedes Diètes tenues en Febr: et Avr:

MDCCLXXXIIpar la Société Boúrgeoisepar Liberté et par Zèleà Leeúwarde.
Inscription par la quelle on donne a connaitre, que quoiqu’on ait sur tout exprimé dans la Medaille, la reconnaissance de la Liberté et de l’independance des Etats Unis de l’Amerique, ainsi que le refus de faire une Paix particuliere avec l’Angleterre, comme les deux Objets les plus importans, et sur lesquels les Etats de Frise ont donné l’exemple aux Etats des autres Provinces, on n’en a pas moins receu toutes les Resolutions prises aux dites Diètes avec l’approbation et les acclamations les plus parfaites.
 
Translation
Sir
Leeuwarden, 29 April 1783

We have at last the satisfaction of seeing the completed version of the medal we had planned and dedicated to the noble and powerful lords of the States of Friesland.
We informed your excellency of the aim and content of this medal in our announcement of 8 May of last year, of which your excellency was kind enough to include a translation in the collection of documents concerning North America published by your excellency.
We respectfully ask your excellency if we may present him with two of the medals, in case you would like to offer one to the Congress of the thirteen United States of America.
In the meantime we are delighted to see that the states of all the other provinces, and consequently of the whole republic, have followed the example of the States of Friesland in recognizing the freedom and independence of America. This recognition, combined with your excellency’s good offices, already has led to the felicitous result of a treaty of amity and commerce being concluded between our two nations, thereby establishing a foundation for mutual prosperity and well-being.
We have the honor to congratulate your excellency on this development and to offer our heartfelt wish that your excellency’s important work in the ongoing peace conferences will meet with equal success, to the end that the great and courageous nation that honors your excellency with its trust soon obtains, as recompense for its own valor and constancy, a glorious and durable peace, and that it may subsequently so increase in glory and might as to strike terror into tyrants and usurpers and be a constant refuge for the oppressed. May almighty God bestow his blessing on these wishes and these prayers!
We take the liberty of commending ourselves to your excellency’s goodwill and being, with the most profound respect, sir, your very humble and very obedient servants, the members of the Société Bourgeoise of Leeuwarden, founded in Leeuwarden under the motto “With Liberty and Zeal,” and for all
W Wopkens
V: Cats.

 
   Enclosure
   Explanation
Of a medal dedicated to their noble powers the States of Friesland by the Société Bourgeoise founded at Leeuwarden with the motto “With Liberty and Zeal.”
One sees on this medal a Frisian dressed in the traditional and characteristic costume of Frisians between the Flie and the Lauwers, which indicates that this free nation has always remained the same, by virtue of its original character and love of liberty. This Frisian is giving his right hand to the Republic of the United States of America, in recognition of the freedom and independence of this republic, designated by the scepter she is trampling underfoot and by the broken chains seen to one side. Since she is not yet fully in calm and peaceful possession of this freedom, despite having sure and certain omens of it, she is gazing at an angel, who is descending from above and offering her a liberty cap as a special gift from heaven.
This Frisian, having noticed the snake hidden in the grass, rejects with his left hand the separate peace offered by England. The leopard is the symbol of that kingdom.
Reverse side
The Frisian arms, borne aloft by a hand emerging from a cloud, above all draws our grateful attention to the special providence of heaven, through which the form of government, the basis of liberty, has been hitherto preserved.
Beneath one reads:
Aan de Staaten van VrieslandTer dankbaare Nagedagtenissevan de Landsdagen in Febr: en Apr:1782Toegewyddourde Burger Societeitdoor Vryheiden Yver.te Leeuwarden.
That is to say:
DedicatedTo the States of FrieslandIn grateful memoryOf the diets held in February and April1782

By the Société BourgeoiseWith Liberty and ZealAt Leeuwarden
This inscription indicates that although the freedom and independence of the United States of America are explicitly recognized in the medal, as is the rejection of a separate peace with England, these being the two objects of the most importance, of which Friesland has set an example to the States of the other provinces, we have nonetheless accepted all the resolutions passed in the said diets with the most perfect approbation and acclaim.
